Mr. Justice Goddard
delivered the opinion of the court.
This case involves the validity of one of the deeds through which Floyd, the plaintiff in error, claimed title to the Empress lode mining claim, which was issued in pursuance of a sale of the property under the Margaret Sargent judgment referred to in Sellers v. Floyd, ante, p. 484, and presents the question of the right of Cochran to redeem the property from that sale. In that case we determined the rights of the parties to the property, and held that the title thereto had become vested in Floyd through and by virtue of certain other execution sales. The question involved in this case, therefore, is no longer of any practical importance, and any judgment that might be rendered upon this writ of error would in no way affect the right or title of the parties to the property in controversy. In such circumstances we must decline to consider the merits of the question. As was said in Mills v. Green, 159 U. S. 651:
“ The duty of this court, as of every other judicial tribunal, is to decide actual controversies by a judgment which can be carried into effect, and not to give opinions upon moot questions or abstract propositions, or to declare principles or rules of law which cannot affect the matter in issue in the case before it.”
The writ of error will therefore be dismissed.

Writ dismissed.